DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
Regarding claim 1: applicant argued the Office Action cites to the upper arm 201 and the lower arm 202, but does not explain where Lyu purportedly discloses that the upper and lower arms have three arms corresponding to three phases, however the examiner respectfully submits that Lyu teaches one or more phase legs (see paragraph 6) and in Figure 2A, Lyu teaches the upper arm (201) with phase legs SMp1, SMp2, through SMpN and lower arm (202) with phase legs SMn1, SMn2, through SMnN, therefore Lyu teaches three phases in the upper arms and lower arms.
Applicant argued Jaldanki does not disclose “wherein a sub module type of all sub modules in the upper arm is same to each other, and  a sub module type of all sub modules in the lower arm is same to each other.” and Jaldanki fails to disclose “wherein a sub module type of all sub modules in the upper arm is same to each other, and a sub module type of all sub modules in the lower arm is same to each other” however, the examiner respectfully submits that Applicant Acknowledged Prior Art Figure 1A teaches . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. US 2017/0054294 in view of Applicant Acknowledged Prior Art (hereinafter referred to as AAPA) Figures 1a-1d, and Jaldanki et al. US 2019/0199213.
Regarding claim 1, Lyu discloses a modular multi-level converter (MMC) (Fig. 2A) comprising: two arms (201, 202) comprising different types of sub modules (SMpN, SMnN) according to the respective arms; two sub controllers (Fig. 9, 810, 820) corresponding to the two arms (201, 202), respectively, and configured to separately 
Lyu fails to disclose a sub module type of all sub modules in the upper arm is same to each other, and a sub module type of all sub modules in the lower arm is same to each other, and wherein the sub module type of the all sub modules in the upper arm is different from the sub module type of the all sub modules in the lower arm.
In the same field of endeavor, AAPA teaches a sub module type of all sub modules in the upper arm is same to each other (Fig. 1A), and a sub module type of all sub modules in the lower arm is same to each other (Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sub module type of all sub modules in the 
In the same field of endeavor, Jaldanki teaches the sub module type of the all sub modules in the upper arm is different from the sub module type of the all sub modules in the lower arm (see paragraph 133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sub module type of the all sub modules in the upper arm is different from the sub module type of the all sub modules in the lower arm in Lyu, as taught by Jaldanki, in order to improve control of the circulating currents. 

Regarding claim 2, Lyu discloses the voltage change switching signal comprises data about a voltage reference value (Fig. 9) applied to one of the two arms (201, 202).

Regarding claim 3, Lyu discloses the voltage reference value applied to one of the two arms (201, 202) comprises a direct current (DC) voltage reference value (Vdc) and an alternating current (AC) voltage reference value (VcnN) applied to a corresponding arm (201, 202), and an internal power control constant (210) of the corresponding arm.

Regarding claim 4, Lyu discloses the internal power control constant (e2, e3) has a constant for maintaining the two arms (201, 202) at a constant voltage.

Regarding claim 11, Lyu discloses the central controller (210) controls the two sub controllers (Fig. 9, 810, 820) to maintain internal power of the MMC.

Regarding claim 12, Lyu fails to disclose the central controller generates a common voltage to maintain power of each of the two arms and applies the generated common voltage to an AC output terminal of each of the two arms, wherein only a positive- sequence current flows in the three phases.
In the same field of endeavor, Jaldanki teaches the central controller (Fig. 6) generates a common voltage to maintain power of each of the two arms (LR1, LY1, LB1, LR2, LY2, LB2) and applies the generated common voltage to an AC output terminal (AC1) of each of the two arms, wherein only a positive- sequence current flows in the three phases (see paragraph 127).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the central controller generates a common voltage to maintain power of each of the two arms and applies the generated common voltage to an AC output terminal of each of the two arms, wherein only a positive- sequence current flows in the three phases in Lyu, as taught by Jaldanki, in order to improve control of the circulating current.

Regarding claim 13, Lyu fails to disclose the central controller permits an opposite-sequence current at a power system of the MMC to maintain power of each of 
	In the same field of endeavor, Jaldanki teaches the central controller (Fig. 6) generates a common voltage to maintain power of each of the two arms (LR1, LY1, LB1, LR2, LY2, LB2) and applies the generated common voltage to an AC output (AC1) terminal of each of the two arms, wherein only a positive- sequence current flows in the three phases (see paragraph 127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the central controller permits an opposite-sequence current at a power system of the MMC to maintain power of each of the two arms, wherein the opposite-sequence current is a current that flows in a direction opposite to a positive-sequence current flowing in the three phases in Lyu, as taught by Jaldanki, in order to control the circulating current.

Regarding claim 16, Lyn fails to disclose the sub module type of the all sub modules in the upper arm is a half-bridge type.
In the same field of endeavor, AAPA teaches the sub module type of the sub modules in the upper arm is a half-bridge type (see Fig. 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sub module type of the sub modules in the upper arm is a half-bridge in Lyu, as taught by AAPA, in order to adjust the power of the power converter.


In the same field of endeavor, AAPA teaches the sub module type of  all sub modules in the lower arm is a full-bridge type (see Fig. 1c).
It would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to use the sub module type of all sub modules of the lower arm is a full-bridge type in Lyu, as taught by AAPA, in order to adjust the output of the power converter.


Regarding claim 18, Lyu discloses the sub module type of the all sub modules in the upper arm is a half-bridge type (220), and the sub module type of the all sub modules in the lower arm is a full-bridge type (240)(see paragraph 33).

Regarding claim 19, Lyu discloses the sub module type of the all sub modules in the upper arm is a full-bridge type (240), and the sub module type of the all sub modules in the lower arm is a half-bridge type (220)(see paragraph 33).


Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. US 2017/0054295 in view of Applicant Acknowledged Prior Art (hereinafter referred to as AAPA) Figures 1a-1d, and Jaldanki et al. US 2019/0199213 as applied to claim 1 above, and further in view of Lin et al. US 2016/0268915.
Regarding claim 5, Lyu fails to disclose the upper arm comprises a neutral point clamped (NPC) type.
In the same field of endeavor, Lin teaches the upper arm comprises a neutral point clamp (NPC) type (see paragraph 5).
At the time the claimed invention was tiled, it would have been obvious to one having ordinary skill in the art to use the upper arm comprises a neutral point clamped (NPC) type in Lyu, as taught by Lin, in order to protect the power converter.

Regarding claim 7, Lyu discloses the central controller (210) controls a sub controller (810, 820, 830, 840) corresponding to the lower arm (202) to control a DC voltage (Vdc) applied to the lower arm (202) when DC over current is generated in a system comprising the MMC.

Regarding claim 8, Lyu discloses the central controller (210) controls the sub controller (810, 820, 830, 840) corresponding to the lower arm (202) to control the DC voltage (Vdc) applied to the lower arm (202) and to synthesize a DC voltage applied to the upper arm (201) and the DC voltage applied to the lower arm to voltage 0.

Regarding claim 9, Lyu discloses the DC voltage (Vdc) applied to the upper arm (201) is                         
                            
                                
                                    V
                                    d
                                    c
                                     
                                    r
                                    a
                                    t
                                    e
                                    d
                                
                                
                                    2
                                
                            
                        
                     (see equation 10); and the sub controller (810, 820, 830, 840) corresponding to the lower arm (202) controls amplitude of the DC voltage applied to the lower arm in the range of -                        
                            
                                
                                    V
                                    d
                                    c
                                     
                                    r
                                    a
                                    t
                                    e
                                    d
                                
                                
                                    2
                                
                            
                        
                     to                         
                            
                                
                                    V
                                    d
                                    c
                                     
                                    r
                                    a
                                    t
                                    e
                                    d
                                
                                
                                    2
                                
                            
                        
                     (see equation 10).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                      Supervisory Patent Examiner, Art Unit 2839